DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claims
Original claims 1-20, filed January 14, 2021, are pending.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-8, 11, 13-16 and 19-20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by ‘Katzir’ (US 2018/0268098 A1).
Regarding claim 1, Katzir discloses a system to examine a semiconductor specimen (e.g., Fig. 1), the system comprising a processor and memory circuitry (PMC) ([0047], Fig. 1, processing circuitry 102) configured to: 
obtain a segmented image of the semiconductor specimen ([0073], Fig. 2, step 204, inspection image of specimen including metrology objects is obtained; also see [0051]; e.g., [0088], the image is segmented into different metrology objects), the image comprising first structural elements (e.g., [0064]-[0065], metrology objects may be structural elements), 
obtain a reference image of the semiconductor specimen ([0073], Fig. 2, step 204, design-based representation of specimen is obtained in memory; e.g., [0051], the design-based representation may be an image), the reference image being based on design data and comprising second structural elements (e.g., [0073], design-based representation includes metrology objects; e.g., [0064]-[0065], metrology objects may be structural elements), 
determine, for at least one pair of elements including a first structural element and a corresponding second structural element ([0085], Fig. 2, step 206, corresponding pairs of image-based and design-based metrology objects [i.e. pairs of first and second structural elements] are identified; also see Fig. 3 and accompanying description), data                                 
                                    
                                        
                                            D
                                        
                                        
                                            spat
                                        
                                    
                                
                             informative of a spatial transformation required in order to match the elements of the pair in accordance with a matching criterion ([0097], Fig. 2, step 208, metrology operation is performed using the metrology object mapping; [0082]-[0084], Fig. 5 gives various examples of metrology operations that can be performed; Several of the examples read on the claim; As one example, [0083], Fig. 5, the ‘distance from image to design’ at 510 and 511 determines a distance,                                 
                                    
                                        
                                            D
                                        
                                        
                                            spat
                                        
                                    
                                
                            , that is informative of a transformation required to match elements of the image- and design-based representations in accordance with a matching criterion that requires their edges to be aligned), and 
determine at least one of data informative of a defect in the first structural element and data informative of edge roughness of the first structural element using at least                                 
                                    
                                        
                                            D
                                        
                                        
                                            spat
                                        
                                    
                                
                             (In the example described above, the ‘distance from image to design’ is a measure of how abnormal the first structural element formed on the specimen is relative to its design; Such an abnormality is a defect – e.g., [0042]; Accordingly, at least the ‘distance from image to design’ is data indicative of a defect in the first structural element; Examiner notes that [0054] also suggests metrology operations to measure edge roughness).

Regarding claim 2, Katzir discloses the system of claim 1, configured to, for the at least one pair, determine data informative of a corrected element corresponding to the second structural element after application of a same spatial transformation to a plurality of pixels of the second structural element (e.g., [0083], Fig. 5, 508 and 509, distance from image to design can also be determined as distance between centers of gravity (CoG); If the translation needed to move from the design CoG to the image CoG were applied to all pixels of the design element, then the design CoG would match the image CoG; For at least this reason, determining the image CoG is determining data informative of a corrected element corresponding to the second structural element after application of a same spatial transformation [i.e. the translation] to a plurality of pixels of the second structural element; i.e. the image CoG is indicative of the position of the design/second element after being corrected/translated to match the image element).

Regarding claim 3, Katzir discloses the system of claim 2, wherein the spatial transformation includes at least one of a translation and a dilation (See mapping for claim 2 above, translation between design and image CoGs).

Regarding claim 4, Katzir discloses the system of claim 1, configured to:
determine data                                 
                                    
                                        
                                            D
                                        
                                        
                                            ampli
                                        
                                    
                                
                             representative of an amplitude of the spatial transformation ([0083], Fig. 5, 510 and 511, distance measured is representative of amplitude of spatial transformation needed to align edges between image/first and design/second elements), wherein the same spatial transformation is applicable to pixels of an element of the pair (Spatial transformation to move edge by measured distance is applicable to pixels of the element in the figure), and
determine data informative of a defect in the first structural element based at least on                                 
                                    
                                        
                                            D
                                        
                                        
                                            ampli
                                        
                                    
                                
                             (                                
                                    
                                        
                                            D
                                        
                                        
                                            ampli
                                        
                                    
                                
                             indicates extent to which imaged element is abnormal from design, which is informative of a defect – see e.g. [0042]).

Regarding claim 5, Katzir discloses the system of claim 1, configured to, for the at least one pair:
obtain data informative of a position of a first plurality of pixels of the first structural element (e.g., [0083], Fig. 5, 510 and 511, positions of pixels of first/image element are shown; e.g., [0087], positions of these pixels and pixels of design image are determined in common coordinates using position calibration data), 
obtain data informative of a position of a second plurality of pixels of the second structural element (e.g., [0083], Fig. 5, positions of pixels of second/design element are shown; e.g., [0087], positions of these pixels and pixels of inspection image are determined in common coordinates using position calibration data), 
determine data                                 
                                    
                                        
                                            D
                                        
                                        
                                            corres
                                        
                                    
                                
                             representative of a correspondence between the first plurality of pixels and the second plurality of pixels ([0083], Fig. 5, 510 and 511, corresponding edges in first and second pixels are identified in order to measure distance between them), 
based at least on data                                 
                                    
                                        
                                            D
                                        
                                        
                                            corres
                                        
                                    
                                
                            , determine data                                 
                                    
                                        
                                            D
                                        
                                        
                                            spat
                                        
                                    
                                
                             informative of the spatial transformation required to match the position of the first plurality of pixels and the position of the second plurality of pixels according to a matching criterion ([0083], Fig. 5, 510 and 511, distance measurement – i.e.                                 
                                    
                                        
                                            D
                                        
                                        
                                            spat
                                        
                                    
                                
                             – is determined based on edge correspondence – i.e.                                 
                                    
                                        
                                            D
                                        
                                        
                                            corres
                                        
                                    
                                
                            ).

Regarding claim 6, Katzir discloses the system of claim 5, wherein                                 
                                    
                                        
                                            D
                                        
                                        
                                            corres
                                        
                                    
                                
                             is based on at least one of 
a position of at least some pixels of the first and second plurality of pixels ([0083], Fig. 5, 510 and 511, pixels positioned at the edges of the elements are determined to correspond), and 
data informative of a local shape of at least one of the first structural element and the second structural element.

Regarding claim 7, Katzir discloses the system of claim 6, wherein data informative of a local shape of at least one of the first structural element and the second structural element includes (Examiner notes that claim 6 requires “at least one of: a position of at least some pixels … and data informative of a local shape …” (emphasis added); Claim 7 further defines the data informative of a local shape; Katzir does not teach using data informative of a local shape, but does teach using “a position of at least some pixels …” (see claim 6) and therefore meets the requirements of claim 7):
a direction orthogonal to a contour of at least one of the first structural element and the second structural element, and
a curvature of at least one of the first structural element and the second structural element.


Regarding claim 8, Katzir discloses the system of claim 5, wherein determining data informative of a spatial transformation includes using at least one weight attributed to at least some pixels of the first and second plurality of pixels ([0083], Fig. 5, 510 and 511, only pixels along the edges of the first and second elements are considered – i.e. given weight – in the distance calculation), the weight being determined based on data                                 
                                    
                                        
                                            D
                                        
                                        
                                            corres
                                        
                                    
                                
                             (Only the corresponding edges are given weight for distance determination; Distances are not measured for non-edge pixels).

Regarding claim 11, Katzir discloses the system of claim 1, configured to, for each of a plurality of pairs:
determine data informative of a corrected element corresponding to the second structural element after application of a same spatial transformation to a plurality of pixels of the second structural element (e.g., [0083], Fig. 5, 508 and 509, CoGs of image and design; See explanation given in rejection of claim 2), 
determine a prospect that a defect is present in the first structural element based on at least one of 
data informative of an amplitude of the spatial transformation ([0042], abnormality is indicative of a defect; [0083], Fig. 5, 508 and 509, the CoGs are informative of amplitude of translational spatial transformation needed to align image to design and determine a prospect that a defect is present, i.e. a larger separation between CoGs indicates more abnormality, and thus a greater prospect of a defect), and 
a distance between pixels of the first structural element and corresponding pixels of the corrected element of the pair (Similarly, the distance between CoGs indicates distances between first/second pixels, which is indicative of abnormality/defect).

Regarding claim 13, Examiner notes that the claim recites a method that is substantially the same as the method performed by the system of claim 1.  Katzir discloses the system of claim 1 (see above).  Accordingly, claim 13 is also rejected under 35 U.S.C. 102(a)(1) as being anticipated by Katzir for substantially the same reasons as claim 1.

Regarding claim 14, Examiner notes that the claim recites a method that is substantially the same as the method performed by the system of claim 2.  Katzir discloses the system of claim 2 (see above).  Accordingly, claim 14 is also rejected under 35 U.S.C. 102(a)(1) as being anticipated by Katzir for substantially the same reasons as claim 2.

Regarding claim 15, Examiner notes that the claim recites a method that is substantially the same as the method performed by the system of claim 4.  Katzir discloses the system of claim 4 (see above).  Accordingly, claim 15 is also rejected under 35 U.S.C. 102(a)(1) as being anticipated by Katzir for substantially the same reasons as claim 4.

Regarding claim 16, Examiner notes that the claim recites a method that is substantially the same as the method performed by the system of claim 5.  Katzir discloses the system of claim 5 (see above).  Accordingly, claim 16 is also rejected under 35 U.S.C. 102(a)(1) as being anticipated by Katzir for substantially the same reasons as claim 5.

Regarding claim 19, Examiner notes that the claim recites a method that is substantially the same as the method performed by the system of claim 11.  Katzir discloses the system of claim 11 (see above).  Accordingly, claim 19 is also rejected under 35 U.S.C. 102(a)(1) as being anticipated by Katzir for substantially the same reasons as claim 11.

Regarding claim 20, Examiner notes that the claim recites a non-transitory computer readable medium comprising instructions that, when executed by a processor and memory circuitry (PMC), cause the PMC to perform a method that is substantially the same as the method performed by the system of claim 1.  Katzir discloses the system comprising a PMC of claim 1 (see above).  Katzir further discloses a non-transitory computer readable medium comprising instructions that, when executed by the PMC, cause the PMC to perform the method (e.g., [0047]).  Accordingly, claim 20 is also rejected under 35 U.S.C. 102(a)(1) as being anticipated by Katzir for substantially the same reasons as claim 1.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim(s) 9-10 and 17-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Katzir in view of ‘Shinoda’ (US 2015/0287201 A1).

Regarding claim 9, Examiner notes that the claim is substantially the same as claim 10, except that it recites determining “data informative of a defect” instead of “data informative of edge roughness”.
Katzir in view of Shinoda teaches the system of claim 9 (see rejection below), which determines edge roughness.
Edge roughness indicates how much an edge deviates from an ideal shape – i.e. how abnormal it is.  Katzir considers “any kind of abnormality” to be a defect ([0042]).  The instant application also defines “defect” to have the same meaning ([0042] of the published application).  For at least these reasons, the determination of data informative of edge roughness of the first structural element taught by Katzir in view of Shinoda as applied to claim 10 also falls within the scope of a determination of data informative of a defect of the first structural element as recited in claim 9.
Therefore, claim 9 is also rejected under 35 U.S.C. 103 as being unpatentable over Katzir in view of Shinoda for substantially the same reasons as claim 10.

Regarding claim 10, Katzir teaches the system of claim 2 (see above).
Katzir suggests measuring edge roughness ([0054], information indicative of edge roughness may be extracted), but does not teach how to perform this measurement.  In particular, Katzir does not explicitly teach to, for the at least one pair
determine, for each pixel of a plurality of pixels of the first structural element of the pair, a distance between the pixel and a corresponding pixel of the corrected element of the pair, and
based on a distribution of the distance for a plurality of pixels, determine data informative of edge roughness of the first structural element.

However, Shinoda does teach details of an edge roughness measurement technique that includes, for a pair of elements including a first/image element and a corrected/design element ([0101], outline data and base pattern are aligned by, for example, aligning their weighted centers; e.g., [0098], outline data include elements from inspection SEM image; e.g., [0101], base pattern may be design data), steps to
determine, for each pixel of a plurality of pixels of the first structural element of the pair ([0101], correspondences are found between either all pixels or a subset including a plurality of pixels of the outline and base pattern data), a distance between the pixel and a corresponding pixel of the corrected element of the pair ([0101], distances between corresponding pixels are calculated), and
based on a distribution of the distance for a plurality of pixels, determine data informative of edge roughness of the first structural element ([0101], feature amount indicating line edge roughness is determined from the distribution of distance values; Also see Figs. 9 and 11, and their accompanying descriptions).

Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to modify the system of Katzir with the edge roughness measurement of Shinoda in order to improve the system with the reasonable expectation that this would result in a system that was able to perform the edge roughness measurements suggested by Katzir.  This technique for improving the system of Shinoda was within the ordinary ability of one of ordinary skill in the art based on the teachings of Katzir and Shinoda.
Therefore, it would have been obvious to one of ordinary skill in the art to combine the teachings of Katzir and Shinoda to obtain the invention as specified in claim 10.	

Regarding claim 17, Examiner notes that the claim recites a method that is substantially the same as the method performed by the system of claim 9.  Katzir in view of Shinoda teaches the system of claim 9 (see above).  Accordingly, claim 17 is also rejected under 35 U.S.C. 103 as being unpatentable over Katzir in view of Shinoda for substantially the same reasons as claim 9.

Regarding claim 18, Examiner notes that the claim recites a method that is substantially the same as the method performed by the system of claim 10.  Katzir in view of Shinoda teaches the system of claim 10 (see above).  Accordingly, claim 18 is also rejected under 35 U.S.C. 103 as being unpatentable over Katzir in view of Shinoda for substantially the same reasons as claim 10.


Claim(s) 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Katzir in view of ‘Shibuya’ (US 2002/0181756 A1).

Regarding claim 12, Katzir teaches the system of claim 1 (see above).
Katzir does not explicitly teach to: upon detection of a defect in a first structural element located at a first location, and detection of a defect in a first structural element located at a second location, output data indicative of a single defect for both the first location and the second location if the distance between the first location and the second location is below a threshold.
However, Shibuya does teach to: upon detection of a defect in a first structural element located at a first location, and detection of a defect in a first structural element located at a second location, output data indicative of a single defect for both the first location and the second location if the distance between the first location and the second location is below a threshold ([0033], if multiple defects are detected at locations less than a threshold distance from one another, then a single congestion defect is declared).
Shibuya taches that such defect cluster recognition helps identify points on a specimen that should be reviewed by an operator in order to improve a manufacturing process (e.g., [0002]; also see e.g., [0064], [0071], [0072], defects classified to a distribution feature category, such as congestion/cluster defects, are displayed to operator).
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to modify the system of Katzir with the defect clustering of Shibuya in order to improve the system with the reasonable expectation that this would result in a system that could identify defect cluster points that should be reviewed by an operator, thereby facilitating improvements to a manufacturing process.  This technique for improving the system of Katzir was within the ordinary ability of one of ordinary skill in the art based on the teachings of Shibuya.
Therefore, it would have been obvious to one of ordinary skill in the art to combine the teachings of Katzir and Shibuya to obtain the invention as specified in claim 12.	

Conclusion
The following prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
‘Semiconductor Engineering’ (“Line Edge Roughness (LER),” 2020)
Defines and describes line edge roughness measurements

Any inquiry concerning this communication or earlier communications from the examiner should be directed to GEOFFREY E SUMMERS whose telephone number is (571)272-9915. The examiner can normally be reached Monday-Friday, 7:00 AM to 3:30 PM ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chan Park can be reached on (571) 272-7409. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/GEOFFREY E SUMMERS/Examiner, Art Unit 2669